This is an appeal by the employer and insurance carrier from an award and decision of the State Industrial Board. The only questions presented to this court for review are: (1) Whether the State *1087Industrial Board had jurisdiction of this claim inasmuch as it arose out of an accident to a domestic servant; (2) dependency, and (3) rate. The claimant, John Bader, and his wife, Theresa Bader, deceased employee, were employed as domestic servants in the home of the employer, at Searsdale, N. Y. The husband was employed as butler and chauffeur, and his wife as cook. They were together paid a joint salary of $125 per month and were also furnished with room and board by their employer. On October 10, 1935, the wife accidentally fell down the cellar stairs of her employer’s residence, receiving a fissure fracture through the great trochanter of the left femur. The State Industrial Board found that the injury received on October 10, 1935, resulted in her death on May 16, 1937, and that due solely to said accident and the injuries at that time received, claimant’s intestate was caused to be totally disabled from November 1, 1935, to May 16, 1937. The State Industrial Board also found that prior to October 10, 1935, the insurance carrier herein had issued a combination residence policy to the employer; that the said policy was in full force and effect on October 10, 1935, and covered claimant’s intestate, the work she was doing at the time of the accident, and embraced within its scope the said decedent, the accident she sustained and the injuries suffered by her as a result thereof; and that decedent left her surviving a husband who was dependent upon her at the time she sustained the accidental injury which resulted in her death. The findings and decision are amply sustained by the evidence. Award unanimously affirmed, with costs; half to claimant’s attorney, Frances L. Tarchais, and half to the State Industrial Board, together with disbursements to each. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.